Citation Nr: 1325224	
Decision Date: 08/08/13    Archive Date: 08/13/13

DOCKET NO.  07-06 930	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a bilateral ankle disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to June 1987 and from July 1988 to October 1994.  The Veteran also performed inactive (reserve component) service.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Veteran's case was previously before the Board in September 2010 and March 2013 at which times the case was remanded for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required on his part.


REMAND

After a thorough review of the claims file, the Board finds a remand is unfortunately once again necessary before a decision can be made on the merits of the claim on appeal.

The Veteran's case was last remanded so that he could be afforded VA examination for the issue on appeal.  In a March 2013 letter, the Veteran was advised by the AMC that he would be notified of the date and time of an examination which would be scheduled in conjunction with his claim.  

In an April 2013 letter, the AMC advised the Veteran that the Baltimore VA Medical Center (VAMC) was unable to schedule a VA examination because they had the wrong phone number for the Veteran.  The Veteran was requested to call the AMC and advise the author of the letter of his correct phone number.  

A VA Compensation and Pension examination request was promulgated on May 6, 2013.  However, the address listed on the examination request includes the incorrect apartment number for the Veteran.  It appears that all other correspondence to the Veteran included the correct apartment number.  

The AMC issued a supplemental statement of the case in June 2013 and indicated that the Veteran failed to report for a scheduled VA examination.  This correspondence was addressed to the Veteran using the correct apartment number.  

In a statement dated in June 2013, the Veteran indicated that in response to the April 2013 letter from the AMC, he called and left a message with his correct phone number and he disagreed with the finding in the supplemental statement of the case that he failed to report for the VA examination. 

In this case, it appears that the Veteran was not notified of the date and time of the VA examination scheduled.  While most of the correspondence appears to have been mailed to the Veteran at his correct address, the notification of the examination appears to have gone to the wrong apartment number and he did not ever receive said notice.  Consequently, another VA examination should be scheduled and the Veteran should be notified at the correct address of record.  

VA outpatient treatment reports dated through December 2012 are associated with the Veteran's Virtual VA claims file.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claim, an attempt to obtain such records should be made.  38 C.F.R. § 3.159(c)(2) (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment reports dated since December 2012.

2.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of the claimed bilateral ankle disability.  Confirm that notice of the examination is sent to the Veteran's correct address of record.  Any indicated tests, including x-rays, should be accomplished.  A complete rationale for any opinion must be provided.  The examiner should review the claims file and note that review in the report.  The examiner should obtain the Veteran's relevant medical history and opine as to whether it is at least as likely as not (50 percent or greater probability) that any bilateral ankle disability is related to the Veteran's active service.  The examiner should consider the Veteran's report of bilateral ankle pain in service, an injury to his right ankle in service, and his complaints of bilateral ankle pain since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where examiner did not comment on Veteran's report of in-service injury and instead relied on absence of evidence in service medical records to provide negative opinion).  

3.  Then, readjudicate the issue on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

